Citation Nr: 0520579	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a higher initial evaluation for a 
lumbosacral strain, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1976 to July 1998.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that, in part, denied service connection for 
right and left knee disorders and assigned an initial 10 
percent evaluation for the appellant's low back disability.  

In December 2001, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board thereafter remanded the case 
for additional development in November 2003; the case has now 
been returned to the Board for appellate review.

The appellant has appealed the initial 10 percent rating that 
was assigned for his lumbosacral spine disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issue is as set out on the title page.

The Board notes that the appellant withdrew his claim of 
entitlement to service connection for arthritis and myalgia 
during an October 1999 hearing.  Therefore that claim is no 
longer before the Board.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The veteran does not have a right knee disorder that is 
related to military service.

2.  The veteran does not have a left knee disorder that is 
related to military service.

3.  The appellant's low back disability is manifested by 
subjective complaints of daily constant pain in the low back 
with morning stiffness and objective medical evidence of a 
normal gait, normal lumbar lordosis, normal motor and sensory 
testing, tenderness on palpation of the lumbosacral region, 
no muscle atrophy or spasms, and slightly restricted mobility 
of the lumbar spine with pain at extremes of motion.


CONCLUSIONS OF LAW

1.  The veteran does not have a right or left knee disability 
that is the result of disease or injury incurred or 
aggravated during active military service.  38 C.F.R. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, (2004); 38 C.F.R. § 4.71a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Medical evidence.

Review of the appellant's service medical records reveals 
that his right knee was examined in November 1977 after he 
complained of pain subsequent to trauma playing football; x-
rays indicated the presence of a cortical cyst.  The clinical 
impression was a contusion of the right knee.  In July 1978, 
the appellant underwent physical therapy on his left knee 
after he sought treatment for complaints of left knee pain.  
He reported discomfort in the posterolateral left knee when 
running only.  This was noted to be of unknown etiology.  On 
examination, the ligaments were stable.  In March 1979, the 
appellant complained of right knee pain after exertion.  
Radiographic examination was normal for each knee.  In 
January 1998, the appellant underwent a medical examination; 
he stated that he was concerned about his knees and about 
back pain.  On physical examination, the knees and back were 
normal.  A memorandum prepared for VA stated that the 
appellant had a diagnosis of mechanical low back pain with 
mild degenerative disease in the lumbar spine; there was no 
mention of any knee diagnosis.  In March 1998, the appellant 
complained of right knee pain times one day.  He said that he 
had been playing basketball and noticed a sharp pain on the 
outside of his knee.  On examination, the lateral aspect of 
the knee was tender to touch.  Flexion was decreased.  The 
clinical impression was strained ligaments versus tendonitis.  

The appellant underwent VA medical examinations in June 1998, 
while he was still on active duty.  He complained of low back 
pain and pain in his knees, his right more than the left.  
The appellant reported occasional swelling in his knees.  He 
said his low back pain was worse with activity and that the 
pain did not radiate down into his lower extremities.  On 
physical examination, the appellant's gait was normal and his 
muscle strength was very good.  There was some tenderness to 
palpation of the lower left lumbar area.  There was 
questionable left lower lumbar spasm.  There was moderate 
laxity of the left knee; the right knee was stable.  The 
appellant demonstrated forward flexion of the lumbar spine to 
90 degrees; backward extension to 35 degrees; lateral flexion 
to 40 degrees right and left; and rotation to 35 degrees 
right and left.  He also demonstrated zero to 140 degrees of 
motion in each knee.  

Radiographic examination of the knees failed to reveal any 
gross abnormality.  The x-rays revealed spondylolisthesis and 
minimal narrowing of lumbar intervertebral spaces.  The 
examiners rendered diagnoses of chronic low back pain, 
radiculopathy unlikely with low back pain only mildly 
disabling; residuals of lumbosacral strain; and chronic 
arthralgia of the knees.

The appellant testified at his October 1999 personal hearing 
at the RO that he sought treatment for his knees several 
times while he was in service.  He stated that his biggest 
problem was pain with running from constant repetitive 
pounding on the road.  He said that he dealt with the pain by 
taking Motrin and staying off of the knee.  The appellant 
also testified that his problem had gone down considerably 
since he had quit running.  He said the problem mainly seemed 
to be in his right knee and that he had not sought treatment 
for his knees since his separation from service.  The 
appellant stated that his back would just flare up now and 
then and that he had not lost any time from work due to his 
back.  He reported pain in his left lower back that radiated 
into his left lower leg.  He also said that he would 
experience an increase in pain and stiffness once a week or 
so.

The appellant provided similar testimony at his December 2001 
Board hearing.  He stated that he experienced soreness and 
stiffness by moving about doing everyday things.  The 
appellant testified that he took pain medication for his 
back.  He further testified that he did not experience spasms 
that much--more tightness and stiffness than spasms.  The 
appellant reported pain on bending to his left and said that 
the condition did not incapacitate him, cause spasms or cause 
him to take to his bed.  He stated that he had not lost time 
from his employment over the previous two years, that he had 
not had to go to an emergency room or a hospital for his back 
and that, while he was treated at VA medical facilities for 
other conditions, he had not needed treatment for his back.

The appellant most recently underwent VA medical examinations 
in June 2004.  The examiner reviewed the appellant's claims 
file, including his service medical records.  The appellant 
complained of low back pain and morning stiffness, but no 
radiating pain and no numbness.  He reported pain with 
activities and said his back pain was 6-8/10 on a daily 
basis.  He said that he had no reduction in his lumbar motion 
with repetitive use when he experienced a flare-up.  He 
denied incapacitating episodes in the past twelve months.  
With daily flare-ups, he had minimal additional limitations.  
On physical examination, the appellant exhibited a normal 
posture and gait, as well as a normal lumbar lordosis.  His 
back muscles were without atrophy or spasms.  He had no 
weakness of movement or incoordination.  There was tenderness 
over the spinous processes at L4-L5.  There were no 
reproducible additional limitations with repetitive use.  The 
appellant demonstrated forward flexion of the lumbar spine to 
85 degrees with pain; backward extension to 10 degrees; 
lateral flexion to 25 degrees right and left; and rotation to 
25 degrees on the right and 28 degrees on the left.  He had 
no excess fatigability.  The examiner rendered a diagnosis of 
degenerative osteoarthritis and disc disease of the lumbar 
spine.

The appellant demonstrated no functional limitations on 
standing or walking due to his knees.  He demonstrated 
bilateral knee range of motion from zero to 140 degrees.  
There were no joint changes and no joint tenderness.  There 
was no ligamentous laxity.  The examiner rendered a diagnosis 
of bilateral patellofemoral pain syndrome and opined that it 
was not apparent that the appellant had this condition in 
service as patellofemoral conditions are not due to 
contusions and ligament strain.  The examiner furthered 
stated that the origin of the appellant's current knee 
pathology was unlikely traceable to service.

II.  Service connection claims.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury to current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of all of the evidence of record reveals that the 
appellant was treated for complaints of right and left knee 
pain on a few occasions during his 22 years of active 
service, but there is no mention of any arthritis.  
Furthermore, there is no medical evidence of record to 
establish that the in-service right or left knee pain was 
other than acute and transitory.  There is no evidence of 
record that indicates that the appellant suffered from knee 
arthritis to a compensable degree within one year of his 
separation from service.  In addition, the record does not 
contain competent medical evidence of a nexus between any 
current right or left knee disorder and disease or injury 
during the appellant's active military service.

The Board is cognizant of the appellant's own statements to 
the effect that he has right and left knee conditions that 
are due to service.  However, the evidence does not indicate 
that he possesses medical expertise.  He is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only competent medical opinion in evidence on the 
question indicates that the bilateral patellofemoral pain 
syndrome was not etiologically related to any incident of the 
appellant's service.

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of his 
representative, submitted in support of his argument that he 
has residuals of right and left knee injuries that were 
incurred in service.  To the extent that their statements 
represent evidence of continuity of symptomatology, without 
more, the appellant's statements, and those of his 
representative, are not competent evidence of a diagnosis, 
nor do they establish a nexus between an acquired pathology 
and the appellant's military service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation or worsening of 
a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claims for 
service connection for disability of the right and left knees 
must be denied.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated right knee condition and any 
currently demonstrated left knee condition are not likely 
related to service by way of direct incurrence, the Board 
finds that the claims for entitlement to service connection 
for a right knee disorder and a left knee disorder must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current right or left knee disorder, including arthritis, 
that should be service connected. 

Since the preponderance of the evidence is against each knee 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Higher initial rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the level of 
disability is found in the service medical records; in the 
reports from the VA examinations conducted in June 1998, and 
June 2004; and in various written statements and testimony 
provided by the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 10 
percent evaluation for his lumbosacral strain.  The United 
States Court of Appeals for Veterans Claims (Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the period 
in question.  The lumbar spine issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any time since the award of service 
connection became effective.  

The appellant contends that his lumbar spine disability was 
more severely disabling than reflected by the initial 
disability evaluation.  He maintains that his back condition 
warrants an evaluation in excess of the 10 percent initial 
rating.

The initial 10 percent evaluation for the appellant's lumbar 
spine disability under Diagnostic Code 5295 was assigned by 
the RO, effective from August 1, 1998.  The Board notes that 
the applicable regulations in effect at the time of the 
appellant's initial rating contained a number of Diagnostic 
Codes relating to the lumbar spine.  Slight limitation of 
motion of the lumbar spine was ratable as 10 percent 
disabling and a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there was characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998).

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was also warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1998).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The appellant described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence generated by the 
January 1998 separation examination did show findings of 
mechanical low back pain with mild degenerative joint disease 
of the lumbar spine.  The June 1998 and June 2004 VA medical 
examinations revealed similar findings.  Although the 
objective medical evidence did not show any findings of 
muscle spasm, weakness or atrophy, the appellant was noted to 
exhibit pain on motion and tenderness to palpation was 
observed.  In addition, the appellant had consistently 
complained of low back pain that was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's lumbar 
symptomatology approximate the schedular criteria for an 
evaluation of 10 percent under Diagnostic Code 5295, as well 
as Diagnostic Code 5292.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for lumbosacral strain with characteristic pain on 
motion that is represented by that rating.

In order for an initial higher evaluation to be awarded, the 
appellant would have had to experience favorable ankylosis of 
the lumbar spine or muscle spasms or moderate limitation of 
motion of the lumbar spine due to the service-connected 
pathology.  However, there is no medical evidence showing 
that the appellant suffers from ankylosis of the lumbar 
spine.  Therefore Diagnostic Code 5289 is not for 
application.  Muscle spasms could have provided for an 
increase under Diagnostic Code 5295; however, no definite 
muscle spasms were noted on the separation medical 
examination or the VA examinations and no unilateral loss of 
lateral motion has been demonstrated.  The Board has also 
considered the degree of limitation of motion that the 
appellant has, which in this case is slight in terms of the 
limitation of his forward flexion, his lateral bending and 
his rotation, and moderate in terms of his backward 
extension.  Consequently, given the totality of the problem, 
an initial evaluation in excess of 10 percent for the 
appellant's lumbar spine disability is not warranted under 
these Diagnostic Codes.

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the March 2005 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.  Id.  At 
this point, it should be noted that the criteria for rating 
disc syndrome had also been changed in 2002, but because the 
veteran is not service connected for this problem, analysis 
under these criteria is not required.)

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or when the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees.  (The combined range of motion 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined motion for the thoracolumbar spine is 240 
degrees.)  68 Fed. Reg. 51454, 51456-58 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The appellant in this case would not qualify for more than 
the 10 percent rating he now carries if evaluated under the 
new criteria because a 10 percent evaluation now requires 
that forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees.  
See 38 C.F.R. § 4.71a (September 26, 2003).  The report of 
the June 1998 VA medical examinations indicated that the 
appellant had a normal gait and that there were no definite 
spasms.  The appellant exhibited flexion to 90 degrees.  In 
addition, the combined range of motion was greater than 235 
degrees.  When evaluated in June 2004, he had forward flexion 
to 85 degrees and a combined motion greater than 120.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
decreased range of motion.  Nevertheless, the most recent 
objective medical evidence does not show any findings of 
muscle spasm, weakness, or atrophy.  Additionally, he has not 
had reductions in motion even during flare-ups.  He has had 
no weakness, incoordination or excess fatigability.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical assessments of record discussed above are 
considered persuasive as to the appellant's degree of 
impairment due to his lumbosacral strain because they 
consider the overall industrial impairment due to his 
service-connected disability.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, the record does not show 
disability above 10 percent, and therefore does not support 
the assignment of another level of disability rating.

The findings needed for an evaluation in excess of 10 percent 
are not demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the initial 10 percent evaluation assigned for lumbar spine 
disability could be granted if it was demonstrated that the 
particular disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's lumbar spine 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there were higher 
ratings for a lumbar spine disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his back; nor has he required any 
extensive treatment.  Furthermore, the appellant has reported 
no unusual time lost from work due to his back.  The 
appellant has not offered any objective evidence of any 
symptoms due to his back disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

IV.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for a higher rating and 
service connection in a May 2004 RO letter, as well as the 
discussion in the Statements of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC).  He was also told 
that he needed to ensure that all pertinent evidence was 
submitted.  He was informed as to what was required of him 
and what VA would do to assist him.  Therefore, VA has no 
outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the April 1999 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's rating and 
service connection claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  The appellant was afforded 
the opportunity to testify at a personal hearing at the RO 
and at a Board hearing.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him.  The appellant has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In May 2005, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

Service connection for a right knee disorder or a left knee 
disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the appellant's lumbosacral strain is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


